Citation Nr: 0948906	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to November 
25, 2007.  

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from February 1, 2008.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for PTSD, effective September 26, 2005 (the 
date of the claim for service connection).  The RO also 
denied service connection for bilateral hearing loss and for 
tinnitus.  In May 2006, the Veteran filed a notice of 
disagreement with the initial rating assigned for PTSD and 
with the denial of the claims for service connection.  In 
December 2007, the RO issued a statement of the case (SOC), 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in January 2008.

Because the claim for PTSD involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 

During the pendency of this appeal, in an April 2007 rating 
decision, the RO granted a higher, 30 percent initial rating 
for PTSD from September 26, 2005.  Later, in an August 2008 
rating decision, the RO granted a temporary, 100 percent 
rating during a period of hospitalization from November 25, 
2007 to January 31, 2008 (See 38 C.F.R. § 4.29 (2009)), and 
thereafter continued a 30 percent rating for PTSD from 
February 1, 2008.  As higher ratings for this disability are 
assignable before November 25, 2007, and after February 1, 
2008, and the Veteran is presumed to seek the maximum 
available benefit, the Board has characterized the appeal as 
encompassing both matters for PTSD as set forth on the title 
page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a May 2009 rating decision, the RO denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The Veteran has not appealed that decision.  

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Prior to the hearing, in a July 
2009 statement (VA Form 21-4138), the Veteran indicated that 
he wished to withdraw his claims for service connection for 
tinnitus and for bilateral hearing loss.  During the August 
2009 Board hearing, however, he clarified that he only wished 
to withdraw the claim for service connection for bilateral 
hearing loss.  As such, the claim for service connection for 
tinnitus remains on appeal.  Also during the hearing, the 
Veteran submitted additional evidence, along with a signed 
waiver of his right to have this evidence initially 
considered by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The Board's decision on the matter of service connection for 
tinnitus is set forth below.  The claims for higher ratings 
for PTSD are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  No credible evidence of tinnitus was shown in service, 
and the only competent opinion to address the question of 
whether there exists a nexus between the Veteran's in-service 
noise exposure and current tinnitus weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, October 2005 and February 2006 pre-rating 
letters provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim 
for service connection for tinnitus, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  Furthermore, a March 2006 letter 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
Hence, these letters meet the content of notice requirements 
of Pelegrini and Dingess/Hartman, as well as the VCAA's 
timing requirements.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records through May 2009, and the report of a 
February 2006 VA examination.  Also of record and considered 
in connection with the appeal are the transcript of the 
August 2009 Board hearing, and various written statements 
provided by the Veteran, and by his wife, friends, and 
representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for service connection 
for tinnitus is warranted.  The Board notes that in December 
2009, the Veteran submitted a copy of a November 2009 
decision from the Social Security Administration (SSA) 
awarding him disability benefits for PTSD.  He did not submit 
a waiver of his right to have this evidence initially 
considered by the RO.  See 38 C.F.R. § 20.1304.  As discussed 
below, the SSA decision and any medical records underlying 
that decision are clearly pertinent to the Veteran's claims 
for higher ratings for PTSD.  However, there is no indication 
that these records are pertinent the claim for service 
connection for tinnitus.  Hence, the Board finds no reason to 
remand this claim for any additional development with regard 
to this SSA decision.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran asserts that he has tinnitus due to noise 
exposure during his military service.  Specifically, he 
contends he was exposed to heavy artillery fire while 
assigned with Battery B, 4th Battalion, 80th Artillery 
Division.  His DD-214 reflects that his military occupational 
specialty (MOS) was auto weapons crewman.  During the August 
2009 Board hearing, he said that he loaded ammunition in the 
turret of the tank.  

The Veteran STRs are unremarkable for any complaints, 
findings or diagnoses of tinnitus associated with acoustic 
trauma.  However, while the Veteran's STRs do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

Given the circumstances of the Veteran's service, the Board 
finds that he likely had noise exposure while he was an auto 
weapons crewman with the 4th Battalion.  Thus, although there 
is no objective evidence to support a specific incident of 
acoustic trauma in service, the Board accepts the Veteran's 
assertions of in-service noise exposure as credible and 
consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154 (West 2002).  

The Veteran is also competent to testify about observable 
symptoms or injury residuals, such as tinnitus (i.e., ringing 
in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is 
competent to report a continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).   In this case, 
however, the Board does not find the Veteran's statements 
regarding the onset of his tinnitus to be credible.  In this 
regard, the Board points out that prior to discharge, on the 
January 1968 Report of Medical History, the Veteran 
specifically denied having any ear, nose or throat trouble.  
He reported a history of other problems, including mumps, 
severe tooth or gum trouble, painful or "trick" shoulder or 
elbow, and foot trouble.  Given these other complaints, one 
would expect that if the Veteran had chronic tinnitus during 
service, he would have reported this on the Report of Medical 
History prior to separation.

Because the Board finds that the Veteran's statements 
regarding the onset of his tinnitus are not credible, the 
Board must rely on the first documented evidence of tinnitus 
to establish onset.  In this case, the first documented 
evidence of tinnitus is the February 2006 VA examiner's 
diagnosis - 38 years after the Veteran's service.  The Board 
notes that the passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Moreover, the Veteran endorsed 
significant noise exposure during civilian life while working 
as a carpenter, an intervening cause that may also explain 
his current tinnitus.  Overall, these factors tend to weigh 
against the claim for service connection.  

The Board also points out that the only competent medical 
opinion on the question of etiology of current tinnitus, that 
of the February 2006 VA examiner, weighs against the claim.  
During the VA examination, the Veteran endorsed noise 
exposure while doing carpentry work in civilian life.  The VA 
examiner reviewed the Veteran's claims file and assertions 
and opined that the tinnitus was "not at least as likely as 
not" related to service-in other words, there is less than 
a 50 percent probability that such a relationship exists.   
The Board finds that this opinion constitutes probative 
evidence on the medical nexus question, based as it was on 
examination of the Veteran, and consideration of his 
documented medical history and assertions.  Significantly, 
neither the Veteran nor his representative has presented or 
identified any medical evidence or opinion to support a 
relationship between current tinnitus and in-service noise 
exposure, as alleged.

Finally, as regards any direct assertions by the Veteran and 
his representative that there exists a medical nexus between 
tinnitus and service, the Board notes that such assertions 
provide a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of medical 
etiology, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without the appropriate 
medical training and expertise, neither is  competent to 
render a probative (persuasive) opinion the medical matter 
upon which this claim turns.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for tinnitus must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for tinnitus is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for higher ratings for PTSD is 
warranted.

As noted above, in December 2009, the Veteran submitted a 
copy of a SSA decision awarding him disability benefits for 
PTSD.  He did not submit a waiver of his right to have this 
evidence initially considered by the RO (see 38 C.F.R. § 
20.1304) nor did he submit any of the medical records 
underlying the SSA decision.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Id. Thus, 
the Board finds that the RO should obtain and associate with 
the claims file all medical records underlying the SSA 
decision awarding the Veteran disability benefits for PTSD, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The RO should also obtain and associate with the claims file 
all outstanding VA treatment records.  The claims file 
includes VA outpatient treatment records from the Denver VA 
Medical Center (VAMC) dated through May 2009.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for PTSD from the Denver VAMC since May 2009, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal (to include arranging for the Veteran to 
undergo further examination, if warranted).  The RO's 
adjudication should include, for the sake of efficiency, 
consideration of all evidence received since the most recent 
adjudication (the May 2009 SSOC), to include the evidence 
submitted at the August 2009 Board hearing.  The RO's 
adjudication of the claim should also include consideration 
of whether further "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) pursuant to Fenderson (cited to above), is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA furnish 
copies of all medical records underlying 
the SSA's decision awarding the Veteran 
disability benefits.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the Denver 
VAMC all records of evaluation and/or 
treatment for the Veteran's PTSD since May 
2009.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher ratings for PTSD.  The 
RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claims for higher ratings for PTSD in 
light of all pertinent evidence (to 
include, for the sake of efficiency, all 
evidence received since the May 2009 SSOC, 
to include the evidence submitted at the 
August 2009 Board hearing) and legal 
authority.  The RO's adjudication of the 
claims should include consideration of  
whether further staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


